Peck, J.,
delivered the opinion of the court:
Claimant, by his petition, represents that he has been since the 7th of January, 1866, until the 2d of March, 1867, a watchman on that part of the public grounds known as the Smithsonian grounds, duly appointed, and that his annual salary was $1,080, which was regularly paid to him by the Commissioner of Public Buildings. He claims the additional compensation of 20 per centum under the joint resolution of the 28th day of February, 1867.
The proofs in the record sustain the allegations of the petition, and are substantially the same as those offered in the case of James Stone. The reasoning of that case applies to this, and therefore we think this claimant should have judgment according to the prayer of his petition.
It is therefore ordered that a judgment he rendered in favor of said John M. Ashfield for the sum of $145 10.